Filed 7/27/22 P. v. Ross CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
       Plaintiff and Respondent,
                                                              A164324
 v.
 ROBERT MELVIN ROSS III,                                      (Sonoma County Super.
   Defendant and Appellant.                                   Ct. No. SCR7462371)



         Appellant Robert Ross (Appellant) appeals from the judgment following
his no contest plea to a charge of felony removal or possession of a memento
from human remains (Health & Saf. Code, § 7051.5, subd. (a)).1 Appellant’s
counsel has raised no issue on appeal and asks this court for an independent
review of the record to determine whether there are any arguable issues.
(Anders v. California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d
436.) We have reviewed the record, find no arguable issues, and affirm.
                                                   BACKGROUND
         In September 2021, an information was filed charging Appellant with
unlawful handling of human remains (§ 7052, subd. (a); count one); removal
or possession of a memento from human remains (§ 7051.5, subd. (a); count


         1   All undesignated statutory references are to the Health and Safety
Code.

                                                               1
two); and unauthorized entry of a dwelling house (Pen. Code, § 605.2,
subd. (a); count three). The charges were based on evidence that Appellant
had mishandled human remains while staying at an abandoned house.
         In October 2021, defense counsel requested a doctor be appointed to
determine Appellant’s competency because Appellant sustained a head injury
in a motor vehicle accident just before his arrest. In November, following
receipt of the doctor’s report, both counsel stipulated to a finding of
competency and the trial court so found.
         At the same hearing, Appellant asked to address the trial court about
“something that is very important,” continuing, “[m]aybe you would like to
understand this is a corrupt officer in my case.” The trial court referenced a
pending offer to resolve the case and Appellant responded, “I understand that
and I’m actually considering the offer, but I still want to reveal the corrupt
officer.” The court proposed a break to provide Appellant and his attorney an
opportunity to confer and defense counsel requested a confidential Marsden2
hearing to address Appellant’s request. The court said it did not sound like a
Marsden issue and asked defense counsel to address whether a Marsden
hearing was appropriate. Defense counsel responded that one situation
where a Marsden hearing is appropriate is where there is “some type of
breakdown in the attorney/client relationship over a disputed issue which is
causing . . . the case not to go forward.” Counsel continued, “I do think if
[Appellant] were able to address that with the Court, that’s going to involve
attorney/client privileged information that’s not something that would be
suitable in open court which is why I’m asking for the Marsden to facilitate
that.”




         2   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).

                                          2
      The trial court then asked Appellant if he was requesting a Marsden
hearing and explained the nature of such a hearing. The court told
Appellant, a “Marsden hearing is for individuals like yourself who believe
that . . . their attorney is not working on their behalf and that the
relationship has broken down. I normally refer to it as someone wanting to
fire their attorney. Do you request such a hearing?” Appellant said that he
understood and that he was considering the prosecutor’s offer. He then
expressed his concern about the investigating officer’s testimony, stating that
the officer “was manipulating my testimony and falsifying it and would like
to prove that.” The court found Appellant was not requesting a Marsden
hearing, but asked defense counsel to explain to Appellant his right to file a
citizen’s complaint against the officer.
      After a break, Appellant pleaded no contest to count two. Defense
counsel stipulated to a factual basis for the plea and the court found that the
plea was free and voluntary and that there was a factual basis for the plea.
      In December 2021, before sentencing, defense counsel said Appellant
wished to withdraw his plea. The court appointed an attorney to represent
Appellant on the issue of the validity of the plea. At a hearing on December
20, the attorney said that she did not believe Appellant had a legal basis to
withdraw his plea and that she had so advised Appellant.
      Also on December 20, 2021, the trial court imposed the aggravated
term of three years, with 662 days on mandatory supervision and the balance
in custody. The court granted credit for time served in the total amount of
433 days, so Appellant was released on supervision.3




      3 Appellate counsel’s Wende brief describes subsequent procedural
history in the case, but that history is not relevant to the appeal.

                                           3
      The present appeal followed. The notice of appeal challenged the
validity of the plea and requested a certificate of probable cause, which the
trial court granted.
                                 DISCUSSION
      We have reviewed the entire record and have found no arguable
appellate issues. Appellant was adequately represented by legal counsel.
      The trial court did not err in declining to conduct a Marsden hearing.
Appellant’s comments, after the court explained the purpose of a Marsden
hearing, reflected concern about the honesty of the investigating officer, and
not the adequacy of representation provided by counsel. (See People v.
Crandell (1988) 46 Cal.3d 833, 854, disapproved on another ground in People
v. Crayton (2002) 28 Cal.4th 346, 364–365 [“ ‘ “When a defendant seeks to
discharge his appointed counsel and substitute another attorney, and asserts
inadequate representation, the trial court must permit the defendant to
explain the basis of his contention and to relate specific instances of the
attorney’s inadequate performance.” ’ ”]; accord, People v. Wright (2021)
12 Cal.5th 419, 440.) The court expressly asked Appellant if he wanted a
Marsden hearing, and he did not ask for one.
      Appellant completed a plea form that described the constitutional
rights he was waiving by entering a no contest plea, and the trial court found
Appellant freely and voluntarily entered his plea. Defense counsel stipulated
there was a factual basis for the plea and the court properly so found. There
was no legal basis for Appellant to withdraw his plea. The trial court’s
sentence was consistent with the plea agreement.
      Appellate counsel advised Appellant of his right to file a supplemental
brief to bring to this court’s attention any issue he believes deserves review.




                                        4
(See People v. Kelly (2006) 40 Cal.4th 106.) Appellant did not file a
supplemental brief. There are no legal issues that require further briefing.
                                DISPOSITION
      The trial court’s judgment is affirmed.




                                                     SIMONS, Acting P. J.


We concur.




BURNS, J.




WISEMAN, J. *


(A164324)




      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        5